Concerning the cancellation of the policy, there was no dispute about the tenor of the conversation between Mrs. Schullo and Frank Barney. Mrs. Schullo testified that she had no intention of carrying two policies. It strikes me that reasonable minds could not differ as to her purpose in calling up Barney and that it was to conclude the negotiations for a cancellation of the policy. Also, that because defendant refused to carry the risk any longer on account of her son's violation of law Barney's purpose was to *Page 548 
cancel the policy. In fact, Barney had previously carried the policy for a few days only to give her a chance to get other coverage, when she was to advise him that she had other insurance and the cancellation was to be effected. Everything in the record tends to prove the intent of both parties to the conversation. The discussion was as to whether Mrs. Schullo was to get back all the premium or be charged for the period she had the coverage. She prevailed on that by Barney's promising to pay back the whole premium. As I view the conversation, it was clearly a cancellation of the Mercury policy. Nothing was left to be done but deliver the money and policy. "Neither a formal surrender of the policy nor immediate repayment of the unearned premium is essential to a valid cancellation by mutual agreement." 32 C. J. p. 1244, § 428;_Hillock v. Traders Ins. Co. 54 Mich. 531, 20 N.W. 571. When the language is undisputed and its meaning clear, it is as much the duty of the court to declare the contract as a matter of law as it is to submit to a jury a disputed question of fact. Thompson v. Davidson,136 Minn. 368, 162 N.W. 458; Gransbury v. Saterbak, 116 Minn. 339,133 N.W. 851.
I think the order of the trial court should be affirmed.